DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
Applicant’s amendments to the claims, filed August 17, 2022, are acknowledged. Claim 19 is newly added. Examiner notes that Claim 10 is labelled as amended but it is unclear if the claim has been amended.
Claims 1-19 are currently pending in this office action.
Declaration
The Declaration of Rob Matuska, a recognized inventor of the instant invention, under 37 CFR 1.132 filed August 29, 2022, is insufficient to overcome the rejection of claim of Claim 1, and dependent claims thereof, based upon Bartges, Kaufman and Coats as set forth in the last Office action because:  
Declarant argues that the instant invention in a T8 temper demonstrates passing machining rates, while the alloy of Bartges in a T3 temper does not, despite similar mechanical properties (UTS, yield strength and elongation).
This is not found persuasive because the alloy with the T3 temper is not relied upon in the rejection. The rejection expressly states that it would be obvious to use the T8 temper, as disclosed by Bartges (see Bartges, Col. 2, lines 55-56), and preferable because Coats further teaches wherein the T8 temper improves upon the mechanical properties of those imparted by the T3 temper (see Coats, Col. 3, lines 17-30). 
It appears that Declarant is arguing that using the T8 temper is inventive, however, the T8 temper is well-known in the art to those of routine skill, expressly disclosed by the prior art (Bartges and Coats), and the prior art (Coats) teaches why one of ordinary skill in the art would prefer to use the T8 temper over the T3 temper.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 and Claim 10, and therefore dependent claims 11-17, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claims 5 and 16, it is unclear if an aging step at a temperature which is overlapping between the two aging temperature ranges for the two aging steps would read on the claimed limitations. For example, if an aluminum alloy is aged at 145C for 4 hours, it is unclear if the first two hours of the aging would read on the first step requiring an aging temperature of 93-149C, and the last two hours of the aging would read on the second step requiring an aging temperature of 135-191C, as the temperature of 145C is within the temperature range for both aging steps. Furthermore, the claims as currently written do not positively require that the two steps be different temperatures.
Regarding Claim 10, it is unclear the amount of chips per gram that a product of an identical alloy composition as claimed, but processed in a T8 temper, would have for the designated machining operations. Therefore, it is unclear how many chips per gram for the designated machining operations are necessary to meet the claimed limitations. Additionally, the claim is indefinite as it requires comparison to an undisclosed product, described by only alloy composition and temper designation, rather than the wear characteristics. It is unclear what the metes and bounds are for the undisclosed alloy used for this comparison. It therefore, likewise, is unclear what the metes and bounds are for the wear characteristics of the alloy produced with the claimed processing routes of Claim 10. Because it is unknown what chip/gram values are present in the T8 temper, it is unclear what values would be greater than this unknown value.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bartges (previously cited and cited by Applicant in IDS filed May 13, 2020, US 6,113,850) with Evidence by Kaufman (previously cited, “Introduction to Aluminum Alloys and Tempers”) in view of Coats (previously cited and cited by Applicant in IDS filed May 13, 2020, US 5,803,994).
Regarding Claims 1, 3 and 18, Bartges discloses a method for making a substantially Pb-free aluminum alloy (see Abstract) comprising the steps:
a. producing a billet via direct chill casting (see Col. 2, lines 60-33; see Col. 3, lines 35-39; one of ordinary skill in the art would appreciate that DC casting is direction chill casting),
an aluminum alloy composition comprising the following components (in weight percent of the aluminum alloy composition): 
Pb 0-0.10; Si 0-0.40; Fe 0-0.70; Cu 5.0 - 6.0; Zn 0-0.30; Bi 0.20 - 0.80; Sn 0.10 - 0.50; with the balance being aluminum save for incidental impurities (see Abstract; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05; “final composition of: 5.63 wt. % copper, 0.4 wt. % tin, 0.49 wt% bismuth, 0.52 wt.% iron, 0.05 wt% silicon, the balance aluminum, incidental elements and impurities (including…0.01 wt% zinc)” Col. 4, lines 24-28; one of ordinary skill in the art would recognize the alloy to be Pb-free as Pb is not listed as an element or impurity); 
said alloy composition having a ratio by weight of Bi/Sn of (Claim 1) less than 1.32 and (Claim 3) greater than 0.8/1 (“final composition of…0.4 wt. % tin, 0.49 wt% bismuth” Col. 4, lines 24-25; 0.49 Bi to 0.4 tin would give a Bi:Sn ratio of 1.22 approximately).
Regarding step b., Bartges does not disclose homogenizing the cast billet between 900-120F (482-549C), however, this limitation is an optional feature, and therefore is not required to meet the claimed limitations.
Bartges further discloses:
 c. extruding the cast billet into a shape for machine stock (see Col. 2, lines 31-33);
d. solution heat treating the extrusion from step c. by heating to a soak temperature (see Col. 2, lines 31-34);	e. drawing the extrusion from step d. (see Col. 4, line 31-33; see Col. 2, lines 31-34; see Col. 1, lines 14-15; one of ordinary skill in the art would appreciate that the cold finishing to form a wire or rod would be drawing, as also suggested by Col 1, lines 14-15); and
f. artificially aging the product of step e. resulting in a T8 temper product (see Col. 2, lines 53-57; see Col. 3, lines 46-51; one of ordinary skill in the art would recognize that a T8 temper would include the successive steps of solution heat treatment, cold working, and artificial aging – see Kaufman reference, pg. 20).

Bartges discloses solution heat treating the extrusion from step c. (see above details) and the artificial aging treatment from step f., but is silent towards the solution heat treatment temperature and the artificial aging temperature, and therefore does not disclose solution heat treating by heating to a soak temperature between 900-120F (482-549C) nor an artificial aging temperature between 275-375 F(135-191C).
Coats discloses a similar invention (see Abstract). Coats teaches wherein, for an alloy substantially similar and overlapping to Bartges and the instant invention, and for heat-treatable aluminum alloys containing Sn in general, a typical solution heat treatment would be from 448-555C for 0.5 to about 2 hours, and a typical temperature for artificial aging, such as for a T8 temper (which is disclosed by Bartges and suggested by the method steps of the instant invention - see T8 temper designation by Kaufman reference, pg. 20), would be 160-193C (see Col. 3, lines 3-11; see Col. 3, lines 13-18; see Col. 3, lines 22-29). Further, Coats explicitly discloses wherein cold-working may be ‘drawing’ as required by step e. (see Col. 3, lines 13-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have solution heat treated the alloy at 448-555C for 0.5-2hours, and artificially aged the alloy at 160-193C, as taught by Coats, for the invention disclosed by Bartges. One would be motivated to use these temperatures and times for solution heat treating because they are typical for aluminum alloy machine stock, and particularly well suited for an aluminum alloy stock containing Sn, and one of substantially similar composition to that of Bartges (see teaching by Coats above), and for one that is intended to have a T8 temper designation as desired by Bartges. 
Additionally, it would have been obvious that the cold-finishing disclosed by Bartges be drawing, as taught by Bartges (see details above) and also taught by Coats, and further to a reduction of 5-40%, as taught by Coats, for the invention disclosed by Bartges, because this is also a known and typical cold working operation for following solution heat treatment for a T8 temper (i.e., one that is to be cold-worked and then artificially aged after the solution heat treatment).

Bartges does not explicitly disclose wherein (Claim 1) the substantially Pb-free aluminum alloy, having been processed according to the T8 temper, has an Ultimate Tensile Strength > 45.0 KSI / 311 MPa, Yield Strength > 38.0 KSI / 262 MPa, and % Elongation minimum > 10%. 
Bartges does not expressly disclose wherein the Pb-free aluminum alloy can (Claim 1) withstand a 0.015" (0.38mm) thick machined wall using a 0.969" (24.6 mm) diameter twist drill at 1500 RPMs and 0.037" (1.27 mm) per revolution feed rate with < 10% failing for wall tearing or cracking, and further Bartges does not disclose wherein (Claim 18) the Pb-free aluminum alloy can withstand a 0.015" (0.38mm) thick machined wall using a 0.969" (24.6 mm) diameter twist drill at 1500 RPMs and 0.037" (1.27 mm) per revolution feed rate with < 10% failing for wall tearing or cracking when provided as a 1.000” diameter rod.
However, Bartges does disclose wherein the T3 temper produces an Ultimate Tensile Strength > 45.0 KSI / 311 MPa, Yield Strength > 38.0 KSI / 262 MPa, and % Elongation minimum > 10% (see Col. 2, lines 55-57; see Table at line 20, Col. 5, inventive alloy (Inv. - T3) has yield strength of 43.2 Ksi, UTS of 47.9 Ksi, and elongation of 15.5; one of ordinary skill in the art would appreciate that the inventive alloy in this Table of Col. 5 refers to alloy with the composition listed in Col. 4, lines 24-28, which has also been subjected to the T3 temper - see Col. 4, line 33). 
Coats additionally teaches wherein T8 temper will further improve the mechanical properties from the T3 temper (see Col. 3, lines 17-31). 
It would be obvious to one of ordinary skill in the art that the alloy of Bartges in the T8 temper therefore have at least the disclosed mechanical properties of the T3 temper (and therefore the claimed UTS, yield strength, and elongation) if not better, as it is taught that T8 temper should improve upon the mechanical properties of those imparted by the T3 temper. 
Furthermore, the method steps are obvious over Bartges in view of Coats. It would be obvious to one of ordinary skill in the art that because the composition and the process steps of Bartges in view of Coats are identical to those which are claimed, that the method disclosed by Bartges in view of Coats produce a substantially Pb-free aluminum alloy of the claimed mechanical properties and wear characteristics (see Claim 1 - withstanding a 0.015" (0.38mm) thick machined wall using a 0.969" (24.6 mm) diameter twist drill at 1500 RPMs and 0.037" (1.27 mm) per revolution feed rate with < 10% failing for wall tearing or cracking, and further withstanding these same conditions (Claim 18) when provided as a 1.000” diameter rod). 
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claims 10, 15, 17 and 19, Bartges discloses a method for making a substantially Pb-free aluminum alloy (see Abstract) comprising the steps:
a. producing a billet via direct chill casting (see Col. 2, lines 60-33; see Col. 3, lines 35-39; one of ordinary skill in the art would appreciate that DC casting is direction chill casting), 
an aluminum alloy composition comprising the following components (in weight percent of the aluminum alloy composition): 
Pb 0-0.10; Si 0-0.40; Fe 0-0.70; Cu 5.0 - 6.0; Zn 0-0.30; Bi 0.20 - 0.80; Sn 0.10 - 0.50; with the balance being aluminum save for incidental impurities (see Abstract; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05; “final composition of: 5.63 wt. % copper, 0.4 wt. % tin, 0.49 wt% bismuth, 0.52 wt.% iron, 0.05 wt% silicon, the balance aluminum, incidental elements and impurities (including…0.01 wt% zinc)” Col. 4, lines 24-28; one of ordinary skill in the art would recognize the alloy to be Pb-free as Pb is not listed as an element or impurity); 
said alloy composition having a ratio by weight of Bi/Sn of (Claim 10) less than 1.32 and further (Claim 15) greater than 0.8/1 (“final composition of…0.4 wt. % tin, 0.49 wt% bismuth” Col. 4, lines 24-25; 0.49 Bi to 0.4 tin would give a Bi:Sn ratio of 1.22 approximately).
Regarding step b., Bartges does not disclose homogenizing the cast billet between 900-120F (482-549C), however, this limitation is an optional feature, and therefore is not required to meet the claimed limitations.
Bartges further discloses:
c. extruding the cast billet into a shape for machine stock (see Col. 2, lines 31-33);
d. optionally drawing the product of step c. (see Col. 2, lines 53-60; see Col. 1, lines 14-15; one of ordinary skill in the art would appreciate that the cold finishing to form a wire or rod would drawing, as also suggested by Col 1, lines 14-15; furthermore, this step is optional and not required to meet the claimed limitations); and
e. solution heat treating the extrusion (see Col. 2, lines 53-58).
Regarding step f., Bartges does not disclose stretch stress relieving the product of step e., however, this limitation is an optional feature, and therefore is not required to meet the claimed limitations.
Bartges further discloses:
g. artificially aging the product of step e. resulting in (Claim 10) a T6 temper product, or further (Claim 17) a T651 temper product (see Col. 2, lines 53-60; see Col. 3, lines 46-51; one of ordinary skill in the art would recognize that a T6 temper would include the successive steps of cold working, solution heat treatment, and artificial aging – see also Kaufman reference, pg. 19).

Bartges discloses solution heat treating the extrusion and the artificial aging treatment from step f. (see above details), but is silent towards the solution heat treatment temperature and the artificial aging temperature, and therefore does not disclose solution heat treating by heating to a soak temperature between 900-120F (482-549C) nor an artificial aging temperature between 275-375 F(135-191C).
Coats discloses a similar invention (see Abstract). Coats teaches wherein, for an alloy substantially similar and overlapping to Bartges and the instant invention, and for heat-treatable aluminum alloys containing Sn in general, a typical solution heat treatment would be from 448-555C for 0.5 to about 2 hours, and a typical temperature for artificial aging, such as for a T6 temper (which is disclosed by Bartges and suggested by the method steps of the instant invention - see T6 temper designation by Kaufman reference, pg. 19), would be 160-193C (see Col. 3, lines 3-11; see Col. 3, lines 13-18; see Col. 3, lines 22-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have solution heat treated the alloy at 448-555C for 0.5-2hours, and artificially aged the alloy at 160-193C, as taught by Coats, for the invention disclosed by Bartges. One would be motivated to use these temperatures and times for solution heat treating because they are typical for aluminum alloy machine stock, and particularly well suited for an aluminum alloy stock containing Sn, and one of substantially similar composition to that of Bartges (see teaching by Coats above), and also to impart a T6 or T651 temper designation as desired by Bartges. 

Bartges discloses (Claim 19) machining performance greater than 150 chips/gram (see Table located Col. 5, lines 38-60, alloy alloys measured exhibit greater than 150 chips/grams). It would be obvious that the alloy of Bartges and Coats also comprise these machining characteristics as the other inventive alloys of Bartges (and comparison alloys as well) already comprise the claimed amount of chips/gram.
However, Bartges does not explicitly disclose (Claim 10) wherein the substantially Pb-free aluminum alloy has an Ultimate Tensile Strength > 45.0 KSI / 311 MPa, Yield Strength > 38.0 KSI / 262 MPa, and % Elongation minimum > 10%, nor wherein the Pb-free aluminum alloy has superior machinability when compared to a product having the same aluminum alloy composition in a T8 temper as determined by chip size (chips per gram, wherein a greater number of chips per gram is considered a superior measure of machinability, as measured by the claimed machining operations. 
Bartges does disclose wherein the T3 temper produces an Ultimate Tensile Strength > 45.0 KSI / 311 MPa, Yield Strength > 38.0 KSI / 262 MPa, and % Elongation minimum > 10% (see Col. 2, lines 55-57; see Table at line 20, Col. 5, inventive alloy (Inv. - T3) has yield strength of 43.2 Ksi, UTS of 47.9 Ksi, and elongation of 15.5; one of ordinary skill in the art would appreciate that the inventive alloy in this Table of Col. 5 refers to alloy with the composition listed in Col. 4, lines 24-28, which has also been subjected to the T3 temper - see Col. 4, line 33).
Coats additionally teaches wherein the T6 temper will further improve the mechanical properties from the T3 temper (see Col. 3, lines 17-31). 
It would be obvious to one of ordinary skill in the art that the alloy of Bartges in the T6 temper therefore have at least the disclosed mechanical properties of the T3 temper (and therefore the claimed UTS, yield strength, and elongation) if not better, as it is taught that the T6 temper should improve upon the mechanical properties of those imparted by the T3 temper. 
Furthermore, the method steps are obvious over Bartges in view of Coats. It would be obvious to one of ordinary skill in the art that because the composition and the process steps of Bartges in view of Coats are identical to those which are claimed, that the method disclosed by Bartges in view of Coats produce a substantially Pb-free aluminum alloy of the claimed mechanical properties. 
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01. 
Additionally, it would be obvious to one of ordinary skill in the art that because the composition and the process steps of Bartges in view of Coats are identical to those which are claimed, that the method disclosed by Bartges in view of Coats also produce a substantially Pb-free aluminum alloy with the claimed machinability characteristics (greater number of chips per gram than that described by an identical alloy composition but with a T8 temper – Claim 1, and a performance of greater than 150 chips/gram – Claim 19, see also above wherein Bartges discloses >150chips/gram). 
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claims 2 and 11, Bartges discloses wherein said aluminum alloy composition comprises 0 - 0.16 wt. % Si, 0- 0.50 wt. % Fe, 5.1-5.8 wt. % Cu, 0 - 0.05 wt. % Zn, 0.20- 0.40 wt. % Bi, and 0.20-0.50 Sn (see Abstract; “final composition of: 5.63wt% copper” Col. 4, line 24-25; “including…0.01 wt% zinc” Col. 4, lines 27-28; “0.4 wt% tin” Col. 4, line 25; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05).

Regarding Claim 4, Bartges in view of Coats disclose wherein the draw reduction is greater than 5% cross section area reduction (Coats, “5-40% reduction area” Col. 3, lines 13-18).

Regarding Claims 6 and 12, Bartges discloses wherein the alloy composition has <0.05wt% Pb (see Col. 3, line 12 wherein percentages are in weight %; see Col. 3, line 26-28).

Regarding Claims 7 and 13, Bartges discloses  <0.05wt% Pb, 0.10-0.16 wt. % Si, 0.30-0.50 wt. % Fe, 5.1-5.8 wt. % Cu, 0.002 - 0.05 wt. % Zn, 0.20-0.80 wt. % Bi, and 0.20-0.50 wt% Sn (see Col. 3, line 12 wherein percentages are in weight %; see Col. 3, line 26-28; see Abstract; “final composition of: 5.63wt% copper” Col. 4, line 24-25; “including…0.01 wt% zinc” Col. 4, lines 27-28; “0.4 wt% tin” Col. 4, line 25; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05).

Regarding Claims 8 and 14, Bartges discloses wherein said alloy composition consists of <0.05wt% Pb, 0.10-0.16 wt. % Si, 0.30-0.50 wt. % Fe, 5.1-5.8 wt. % Cu, 0.002 - 0.05 wt. % Zn, 0.20-0.80 wt. % Bi, and 0.20-0.50 wt% Sn with the balance being aluminum and incidental impurities (see Col. 3, line 12 wherein percentages are in weight %; see Col. 3, line 12; “substantially Pb-free…less than about 0.03% Pb” Col. 3, line 26-28; see Abstract; “final composition of: 5.63wt% copper” Col. 4, line 24-25; “including…0.01 wt% zinc” Col. 4, lines 27-28; “0.4 wt% tin” Col. 4, line 25; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05).

Regarding Claim 9, Bartges in view of Coats discloses solution heat treating the extrusion by heating to a soak temperature between 900-1020F (482-549C) for 0.5 to 2 hours (see Coats, Col. 3, lines 3-11).
Bartges does not disclose homogenizing the billet at 900-1020F (482-549C) for 1 hour or more; however, Coats teaches wherein the cast billet may be homogenized at 900-1050F for 1-24 hours (see Col. 2, lines 58-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included homogenizing the billet at 900-1020F for 1-24 hours, as taught by Coats, for the invention disclosed by Bartges, in order to correct for any imbalances or undesired partitioning of the microstructure or chemistry which may have been imparted by the casting or hot-rolling processes. Additionally, it is well-known and recognized process in the art of metallurgy to homogenize an ingot prior to the heat treatments and cold-workings which produce a component from the alloy.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bartges with Evidence by Kaufman, in view of Coats, as applied to claim 1 and claim 10 above, respectively, and further in view of Rioja (previously cited, US 4861391 A).
Regarding Claim 5 and 16, Bartges and Coats do not disclose wherein the artificial aging step is a two-step cycle.
Rioja teaches a similar invention (see Fig. 1) wherein artificial aging is a two-step cycle comprising a first aging step at 93C, and a second step at a temperature higher than the first step and less than 219C, in order to improve strength and fracture toughness of superplastically formed aluminum alloy articles (see Col. 3, lines 30-47). One of ordinary skill in the art would appreciate that the method steps disclosed by Rioja are suited for any heat treatable aluminum alloy, including a 2000 series as taught by Rioja. One of ordinary skill in the art would appreciate that the alloy of the present invention would be a 2000 series aluminum alloy, i.e., an aluminum alloy with Cu as the main alloying element (see Table 1 of Kaufman reference, pg. 10). To be clear, ‘at 93C’ reads on the claimed range 93-149C for the first cycle of artificial aging. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists - see MPEP § 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aging step to be a two cycle aging step comprising a first aging step at 93C and a second aging step at a higher temperature less than 219C, such as 160C as suggested by Coats (see details above in rejection of Claim 1 and 10, respectively), as taught by Rioja, for the invention disclosed by Bartges and Coats. One would be motivated to use a two-step aging cycle at these temperatures in order to improve the strength and fracture toughness of superplastically formed aluminum alloy articles (see teaching by Rioja above).

Response to Arguments
Applicant's arguments filed August 17, 2022, have been fully considered but they are respectfully not found persuasive. 
Regarding the 112b rejection of Claims 5 and 10, Applicant argues that one of ordinary skill in the art would recognize that to have a two step cycle, the temperatures would be at two different temperatures. 
This argument is not found persuasive. 
If Applicant desires for the temperatures to be different for each step in the two-step cycle, the temperatures need to be stated as being different. It is unclear if holding at the same temperature for a longer period of time would read on the claimed steps. For example, it is unclear if a sample held at 145C, but with a change in atmosphere, may read on the claimed two-step cycle. 
Examiner maintains that it is unclear from Applicant’s claim language if a single temperature could account for the two-step cycle because the temperatures for each cycle overlap in range, and it has not been indicated that the temperature of the first step be different from the temperature in the second step. 

Regarding the 112b rejection of Claim 10, Applicant argues that a greater number of chips per gram is sufficient for the claim when comparing T8 and T6 tempers. Applicant argues that the claim is definite because a comparison is made, and that a specific amount of chips/gram is not required to be definite.
This argument is not found persuasive. 
Examiner maintains that such a comparison comprises the properties of an undisclosed product, and it is unclear what values of the machining test are required to satisfy the metes and bounds of the claimed product. Applicant argues that one of ordinary skill in the art would be able to ascertain what these values are in light of the specification, but it unclear which portion of the specification these values are found, and which specific value this is. It is unclear what specific value or range of chips/gram are present for the products in a T8 temper, and therefore it is unclear what value of chips/gram would be greater than this unknown value. Thus, it is unclear what value of chips/gram are required for the T6 temper product of Claim 10. Examiner maintains that a value greater than an unknown value causes the claim to be indefinite.

Regarding the 103 rejection of Claim 1, and dependent claims thereof, over Bartges, with evidence by Kaufman, in view of Coats, Applicant argues that the Matuska Declaration is not properly considered.
Applicant argues that one of ordinary skill in the art would not necessarily expect the claimed machinability using a T8 temper, and that the prior art only provides a teaching for the T8 temper in regards to mechanical properties rather than machinability. Applicant argues one of ordinary skill in the art would expect higher yields strengths to result in lower fracture toughness, and counterproductive to machine cracking issues.
Applicant argues a long experimental program is required to achieve the claimed properties, and Examiner did not establish why there would be a reasonable expectation of success.
This argument is not found persuasive. 
The Matuska Declaration has been properly considered (see above). Examiner maintains that it would be obvious to use the T8 temper, as disclosed by Bartges, and further taught by Coats whom outlines the benefits of T8 tempers over the T3 temper.
The claimed invention is obvious over Bartges, Kaufman and Coats. All claimed method steps, including particular compositional ranges, are disclosed and taught by the prior art references. There is a reasonable expectation of success because Bartges, Kaufman and Coats teach the claimed method step limitations, compositional ranges, mechanical properties, and Bartges demonstrates all alloys comprise the claimed amount of machining chips/gram to be over 150 (see new Claim 19).
Applicant has not pointed out any supposed errors in the combination of the references or the motivations behind the teachings. Long experimental programs would not be required to try the alloy of Bartges and Coats in a T8 temper. This temper is well-known in manufacturing of aluminum alloys.
Regarding the teaching of the T8 temper for achieving improved mechanical properties, it appears Applicant interprets the rejection as attempting to equate higher mechanical properties with improved machining. This assumption is incorrect. The rejection states that it would be obvious to use the T8 temper because it is a known temper to improve the mechanical properties from the T3 temper. Applicant has not pointed towards an error in this teaching. 
Additionally, and regarding the expectation for machinability with the T8 temper, the fact that applicant has recognized another advantage (improved machineability) which would flow naturally from following the suggestion of the prior art (using the T8 temper) cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 

Applicant argues that Examiner does not articulate reasoning for why Bartges, Kaufman and Coats comprise the claimed machining characteristics. Applicant argues that not all of the claimed compositions and method steps result in the claimed mechanical properties and machining characteristics (Pg. 13, para. 2). 
Applicant argues that Bartges does not appreciate the T8 temper because there are no working examples in the T8 temper. Applicant argues that Bartges does not disclose testing parameters for chip removal.
These arguments are not found persuasive.
Examiner provides clear reasoning towards why it would be obvious to one of ordinary skill in the art that the invention of Bartges, Kaufman and Coats comprise the claimed features. Bartges, Kaufman and Coats disclose and teach all the method steps and compositional ranges. Bartges provides an example composition falling with the particular ranges required by the claims, and Bartges and Coats disclose each method step required.
If Applicant is admitting that the claimed methods steps do no produce the claimed properties, the missing method steps to achieve these features should be incorporated into the claims. Additionally, it is unclear from the specification and the arguments what method steps are required of the instant invention for which Bartges and Coats do not teach.
Further, Bartges does not need to show working examples in the T8 temper for it be obvious to use the T8 temper. Bartges expressly discloses the T8 temper and the Bi:Sn ratio, and additionally Coats discloses the benefits of the T8 temper. Choosing the T8 temper would not be an arbitrary or random decision. Thus, Bartges and Coats disclose all the claimed method steps and an anticipatory composition example. It would be obvious to one of ordinary skill in the art that these method steps and composition produce an alloy with the claimed chip removal when tested by the claimed testing parameters.

Applicant argues that the aging step of Rioja is for Cu-Li containing alloys, and not 2000 series aluminum alloys. Applicant argues that the Aluminum Association only teaches multi-step aging for 7000 series aluminum alloys, and that it would therefore be unobvious to apply multistep aging to a 2000 series aluminum alloy.
These arguments are not found persuasive.
Rioja expressly states that the inventive 2-step aging cycle is preferable for 2000 series aluminum alloys (see Col. 8, lines 11-12).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sircar (previously cited, US 5725694 A): teaches wherein the Bi:Sn ratio of a free-cutting 2000 series aluminum alloy is the eutectic ratio inclusive of the claimed ratio (Col. 3, line 66; Col. 2, lines 51-58; see also Col. 3, lines 21-24; this would give a Bi:Sn ratio ranging from 0.8-2.4).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE P SMITH/             Examiner, Art Unit 1735 

/KEITH WALKER/             Supervisory Patent Examiner, Art Unit 1735